t c memo united_states tax_court daniel g callahan et al petitioners v commissioner of internal revenue respondent docket nos filed date daniel g and mary e callahan pro_se james m klein and mark j miller for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in and additions to petitioners’ federal_income_tax cases of the following petitioner are consolidated herewith mary e callahan docket nos and daniel g callahan year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mary e callahan year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure these cases were consolidated for trial briefing and opinion at trial respondent moved to amend the pleadings to conform to the proof to the effect that petitioner mary e callahan mrs callahan was required to report one-half of petitioner daniel g callahan’s mr callahan income of dollar_figure for we must decide the following issues whether petitioners had unreported income in and as respondent determined whether petitioners must split their income in each year at issue on account of wisconsin’s marital property laws whether petitioners are liable for additions to tax under sec_6651 for those years whether petitioners are liable for additions to tax under sec_6654 for those years and whether petitioners are liable for penalties under sec_6673 findings_of_fact some of the facts have been stipulated and are incorporated by this reference at the time the petitions were filed petitioners resided in wisconsin mr callahan and mrs callahan were married in and have resided together in the same household in wisconsin since that time through the years in issue petitioners do not have a marital property agreement and have not opted out of the marital property laws of wisconsin mrs callahan provided medical services at a medical group in racine wisconsin for her services as a nurse practitioner she received payments of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively she received dividend income of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively as well as interest_income of dollar_figure in and dollar_figure in mr callahan received payment of dollar_figure from idea consulting in as well as interest_income of dollar_figure and dollar_figure in and respectively he also received dollar_figure as compensation_for his services from j tyson associates in petitioners did not file form sec_1040 u s individual_income_tax_return for any of the taxable years and the last time petitioners filed federal_income_tax returns before the years at issue was in petitioners made no estimated_tax payments for any of the years at issue opinion respondent determined that petitioners had unreported income in the aforementioned amounts for and as well as additions to tax under sec_6651 for failing to file returns and under sec_6654 for failing to make estimated_tax payments for each of those years respondent determined deficiencies for each petitioner based on the full amount of his or her income earned in each year as well as half of the income earned by each petitioner’s spouse in that year respondent also determined that mrs callahan had unreported income in as well as additions to tax under sec_6651 and sec_6654 respondent also asserted in a motion to amend the pleadings that she had marital income equal to one-half of mr callahan’s compensation_for services in that year respondent acknowledges that the notices of deficiency at issue create a whipsaw for each petitioner he concedes that in the event the court finds that wisconsin marital property law gives each petitioner a present undivided one-half interest in the income of his or her spouse earned during the years in issue each petitioner is not taxable on the half of his or her income in which his or her spouse holds the aforementioned interest instead the income is attributable to the spouse who holds the present undivided_interest in it respondent’s motion to amend pleadings at trial respondent moved to amend the pleadings to conform them to the evidence adduced concerning mr callahan’s income in and to increase mrs callahan’s deficiency for on account of her marital share of mr callahan’s income in that year whether a motion seeking an amendment of the pleadings should be granted is within the discretion of the court 304_f2d_136 9th cir leave to amend the pleadings to conform to the proof shall be given freely when justice so requires and where the nonmoving party has objected to the evidence giving rise to the motion to amend the nonmoving party has failed to satisfy the court that the admission of the evidence would prejudice such party rule b respondent seeks to amend the pleadings to assert that mrs callahan had marital income to the extent of one-half of mr callahan’s dollar_figure in compensation_for services from j tyson associates in petitioners did not object to the admission of the evidence concerning mr callahan’ sec_2002 income indeed they stipulated that he received it moreover petitioners were mr callahan’ sec_2002 taxable_year is not at issue in this case directed to address the issue of respondent’s motion to amend the pleadings on brief but failed to do so petitioners have identified no prejudice and we fail to see any mrs callahan’ sec_2002 taxable_year has at all times been at issue in this proceeding and she was on notice by virtue of the notice_of_deficiency issued to her for and as well as respondent’s pretrial memorandum that respondent intended to allocate marital income to her on account of wisconsin marital property law we conclude that amendment of the pleadings should be allowed as sought by respondent wisconsin marital property law under wisconsin law all income earned during marriage by spouses domiciled in wisconsin is presumed to be marital property wis stat ann sec west marital property includes spousal wages dividends interest and economic benefits attributed to a spouse wis stat ann sec park bank-west v mueller n w 2d wis ct app each spouse has a present while under rule a respondent bears the burden_of_proof with respect to mrs callahan’s increased deficiency resulting from his amendment of the pleadings that burden is of no consequence because petitioners have stipulated the income giving rise to the deficiency in enacting the marital property statute the wisconsin legislature intended that marital property be a form of community_property see wis stat ann sec west the commissioner treats it as such for federal_income_tax purposes revrul_87_13 1987_1_cb_20 undivided one-half interest in the other spouse’s income earned during the marriage wis stat ann sec - see gerczak v estate of gerczak n w 2d wis ct app park bank-west v mueller supra spouses may reclassify marital property as individual property by inter alia a marital property agreement wis stat ann sec petitioners were married during the years at issue and maintained a residence in wisconsin we are therefore satisfied that they were domiciled in wisconsin they have not maintained otherwise see wisconsin v corey j g n w 2d wis petitioners have not attempted to reclassify their marital property as individual property accordingly they each hold an undivided one-half interest in all items of income at issue in this case when a husband and wife who are domiciled in a community_property_state file separate returns or no returns any marital property income must be split between them 403_us_190 282_us_122 282_us_101 72_tc_340 because all items of income at issue in this case are marital property and petitioners when a separate_return has been filed married taxpayers forfeit their right to file a joint_return for the relevant year upon the issuance of a notice_of_deficiency to and the filing of a petition in this court by either spouse sec_6013 did not file returns for the years at issue all of these items of income must be equally split between them unreported income petitioners have admitted the receipt of each item_of_income respondent determined their arguments that this income was not taxable are frivolous tax-protester arguments that we need not refute with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir after splitting each item_of_income at issue equally between petitioners and attributing half of mr callahan’ sec_2002 income to mrs callahan we conclude that petitioners had unreported income in the following amounts mr callahan year mrs callahan year compensation_for services dividends interest marital income -0- dollar_figure -0- dollar_figure -0- dollar_figure big_number big_number compensation_for services dividends interest marital income dollar_figure big_number big_number big_number dollar_figure dollar_figure -0- big_number additions to tax under sec_7491 respondent has the burden of production with respect to petitioners’ liability for the additions to tax under sec_6651 and sec_6654 respondent must accordingly offer sufficient evidence to indicate that it is appropriate to impose each addition see 116_tc_438 once this burden is met petitioners bear the burden of proving error in the determination including evidence of exculpatory factors id pincite a sec_6651 additions sec_6651 provides for an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the due_date including extensions respondent determined that mrs callahan is liable for sec_6651 additions for and and determined that mr callahan is liable for sec_6651 additions for and petitioners have admitted receiving income during each of these years in amounts sufficient to obligate them to file federal_income_tax returns see sec_6012 petitioners admitted that they did not file returns for any of their years in issue therefore respondent has met his burden of production under sec_7491 petitioners have offered no evidence of reasonable_cause for their failure_to_file accordingly we sustain respondent’s determination that petitioners are liable for additions to tax under sec_6651 for each of their years in issue b sec_6654 additions respondent determined that mrs callahan is liable for additions to tax pursuant to sec_6654 for failure to pay estimated_tax for and and determined that mr callahan is liable for additions pursuant to sec_6654 for and an individual taxpayer generally has an obligation to pay estimated_tax for a particular year only if he or she has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding year percent of the tax shown on that return sec_6654 respondent’s burden of production under sec_7491 for the sec_6654 addition_to_tax requires him to produce evidence that petitioners had required annual payments for the years in issue see 127_tc_200 as our deficiency determinations establish petitioners had tax due for each of their years in issue since petitioners admitted they had not filed returns since they did not file for any year that immediately preceded any of the years at issue nor did they pay any estimated_tax for their years at issue we accordingly conclude that respondent has met his burden of production regarding the sec_6654 additions with sufficient evidence to indicate that petitioners had required annual payments for each of their years at issue we do not find that petitioners are entitled to any of the statutorily provided exceptions to the sec_6654 addition_to_tax or that respondent’s determinations were incorrect accordingly we sustain the additions under sec_6654 for each of petitioners’ years at issue sec_6673 penalty respondent has moved for a penalty under sec_6673 whenever it appears to the court that proceedings have been instituted or maintained primarily for delay or the taxpayer’s position in such proceedings is frivolous or groundless the court may require the taxpayer to pay a penalty not in excess of dollar_figure sec_6673 petitioners presented no substantive evidence in support of their positions instead they advanced numerous frivolous tax- protester arguments such as claiming that labor is property that gives rise to an even exchange when it is traded for money and that income is not defined in the internal_revenue_code petitioners were warned at trial that their arguments were frivolous and could subject them to penalties under sec_6673 petitioners were directed to address in their brief the question of whether a sec_6673 penalty should be imposed on them they failed to do so instead persisting in advancing frivolous tax-protester arguments petitioners’ conduct in this case has wasted the time and resources of this court their disregard of the court’s warning indicates that stronger deterrents are appropriate consequently the court will exercise its discretion to impose a penalty of dollar_figure upon each petitioner pursuant to sec_6673 to reflect the foregoing appropriate orders and decisions will be entered under rule
